      Case 9:20-bk-10197-MB Doc 36 Filed 06/19/20 Entered 06/19/20 09:10:02                                           Desc
                          OrdDenyNtc-MtApprReaffAgr Page 1 of 1
FormCACB (odnyreaf− van196)
(04/2019)

                                            United States Bankruptcy Court
                                              Central District of California
                                        1415 State Street, Santa Barbara, CA 93101−2511

                      ORDER AND NOTICE OF ENTRY OF ORDER
              DENYING MOTION TO APPROVE REAFFIRMATION AGREEMENT

   DEBTOR(S) INFORMATION:                                                BANKRUPTCY NO. 9:20−bk−10197−MB
    Jonathan Eli Herrick                                                 CHAPTER 7
   faw A&L Home Enterprises, LLC, fka Jonathan Eli
   Goodman−Herrick
   SSN: xxx−xx−8652
   EIN: N/A
   PO Box 2588
   Avila Beach, CA 93424



             (1)   Debtor filed, as docket entry # 22 , a Motion for Approval of Reaffirmation Agreement ("Motion")
                   concerning a debt owing to VW Credit Inc. (name of creditor).
             (2)   The Court provided notice of and held a hearing on whether it would grant the Motion.
             (3)   Basis for denial of the Motion:
                      Debtor did not appear at the hearing.

                      Debtor voluntarily dismissed the Motion.
                      Approval of the Reaffirmation Agreement would impose an undue hardship on debtor or a
                      dependent of debtor.
                      Approval of the Reaffirmation Agreement would not be in debtor's best interest.
                     A copy of the installment sale contract between the parties was not presented to the Court
                     in support of the Reaffirmation Agreement, and therefore, this Court could not determine
                     whether filing bankruptcy is an event of default under the contract. Accordingly, the creditor
                     may not repossess the debtor's vehicle in reliance upon 11 U.S.C. § 521(d) without further
                     order of this Court.
             (4)   Based upon the foregoing, and pursuant to 11 U.S.C. § 524, IT IS ORDERED that the Motion is
                   denied, reaffirmation of the debt is not approved, and the Reaffirmation Agreement is
                   unenforceable.




                                                                               FOR THE COURT,
Dated: June 19, 2020                                                           Kathleen J. Campbell
                                                                               Clerk of Court




FormCACB (odnyreaf − van196 Rev. 04/2019)                                                                         36 − 22 / KRU
